33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 8/4/2021 have been accepted. Claims 1-20 are still pending. Claims 1, 2, 6, 7, 12, 19, and 20 are amended. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Non-Final Office Action mailed 5/11/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US PGPub 2019/0273729) in view of Guarraci (US Patent 8,489,549) in view of Tsofi et al. (US PGPub 2016/0267125, hereafter referred to as Tsofi) in view of Oracle, Fusion Middleware User’s Guide for Oracle Business Rules, 2013 (hereafter referred to as Oracle).
Regarding claim 1, Adler teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to: maintain a digital asset comprising a first composite part and (Paragraph [0002] and Paragraph [0119], describes the keychains (digital assets) which are made of a collection of data called keychain items (composite parts)), identify a first modified version of the digital asset comprising the second composite part and a first modified version of the first composite part, identify a second modified version of the digital asset comprising the second composite part and a second modified version of the first composite part (Paragraphs [0005] and [0040], states that during synchronizations conflicts can exist where there are different versions (multiple modified versions) of keychain items exist. Paragraph [0123] indicates that these can be due to modifications made), determine a conflict between the first modified version of the first composite part and the second modified version of the first composite part (Paragraph [0005], [0040], and [0123], as stated previously. Paragraph [0132] and [0157] shows the use of manifests that are used to indicate changes that are made and identify differences that arise), access a plurality of rule sets, identify, based on determining the conflict, resolve the conflict between the first modified version of the digital asset and the second modified version of the  digital asset based executing one or more rules in the rule set on the conflicting versions of the first composite part to generate a resolved version of the first composite part while preserving other composite parts of the digital asset, and provide, upon resolving the conflict, the resolved version of the first composite part to a remote device to replace the first composite part within the digital asset (Paragraphs [0151]-[0158], describes the process of conflict resolution which involves identifying the conflict exists and then uses a ruleset to determine how to resolve the conflict. Specifically, Paragraph [0158] shows the resolution by using the item with the most recent timestamp. This only affects the item of the asset that has a current conflict. While the term ruleset is not explicitly used, the methods for resolving the conflict that are used are the rules that govern conflict resolution. Since they are used with the particular data it means that they are compatible with that media type). Adler does not teach the use of format-specific rulesets, a first and second portion of the rule set, the first portion being separate from a plurality of format-specific rules included in the format-specific rule set, and determine, based on analyzing media type designations within the first portion of each format-specific rule set, a format-specific rule from the plurality of format-specific rules having a type that matches the format of the first composite part.
Guarraci teaches access a plurality of format-specific rule sets, wherein one or more format-specific rule sets in the plurality of format-specific rule sets each comprises: a portion comprising a media type designating the format-specific rule set to one or more particular specifying a composite part media formats and a portion comprising a plurality of format-specific rules that each addresses conflicts with composite parts having the media type designated in the first portion of to which the format-specific rule set in the one or more format specific rule sets correspond, wherein each format-specific rule comprises a condition and a resolution action for a target component conflict, identify, a media format of the first part, determine a format-specific rule set from the plurality of  (Claim 1 and Col. 28, lines 22-27, state that there can be rules are for certain types of files (formats) and gives one as an example. This means that it is possible for more to be defined for the same format and for other formats. Since the rules are format specific, there has to be something (a portion with a media type element) indicating that the rule only applies to that particular format and when the rules need to be applied the format specific rule would be matched to that particular media type as it is a rule governing how to resolve conflicts involving that type of media, therefore a comparison and match would have to take place. While not explicitly stated, since the rules are for resolving conflict it would be obvious that there is a condition for that rule to be used as well as a method for resolving the conflict. Since the reference teaches the creation of rulesets as well as format specific rules one of ordinary skill in the art would recognize it would be possible to also create a ruleset that is specific to a particular format). Since both Adler and Guarraci teach conflict resolution it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ruleset of Adler for that of Guarraci to obtain the predictable result of access a plurality of format-specific rule sets, wherein each format-specific rule sets in the plurality of format-specific rule sets comprises: a portion comprising a media type designating the format-specific rule set to one or more particular specifying a composite part media formats and a portion comprising a plurality of format-specific rules that each addresses conflicts with the first portion being separate from a plurality of format-specific rules included in the format-specific rule set, and determine, based on analyzing media type designations within the first portion of each format-specific rule set, a format-specific rule from the plurality of format-specific rules having a type that matches the format of the first composite part.
Tsofi teaches a first portion comprising a type designating the format-specific rule to one or more particular specifying a composite part formats; and a second portion comprising a format-specific rules that each addresses conflicts with composite parts having the type of the format-specific rule designated in the first portion, wherein each format-specific rule comprises a condition and a resolution action for a target component conflict (Paragraph [0033], states that there are three items (portions) that make up a rule. Paragraph [0036] shows these rules can be formed into rule sets. Paragraphs [0034]-[0035] show that one of the items in a rule can indicate that the rule is for a specific field (composite part) of the data (designates a format type). The particular item that indicates what field the rule is for also can specify other conditions that determine when a rule is to be used. The following item then describes the resolution for the conflict the rule applies to), determine, based on analyzing media type designations within the first portion of each format-specific rule set, a format-specific rule from the plurality of format-specific rules having a type that matches the format of the first composite part (Paragraphs [0034]-[0035], as stated previously, by looking at the second item of the rule that concerns the conditions that are needed to use the rule the method will match a particular rule to the particular type of the part that is currently in conflict). Since both Alder/Guarraci and Tsofi teach conflict resolution and rules for specific types it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Adler and Guarraci to have the rule sets have different portions as taught in Tsofi to obtain the predictable result of the format-specific rulesets a first portion comprising a media type designating the format-specific rule set to one or more particular specifying a composite part media formats; and a second portion comprising a plurality of format-specific rules that each addresses conflicts with composite parts having the media type of the format-specific rule set designated in the first portion, and determine, based on analyzing media type designations within the first portion of each format-specific rule set, a format- specific rule set from the plurality of format-specific rule sets having a media type that matches the media format of the first composite part (since it is demonstrated that it can be done for one rule then it can be done for multiple rules or a set of rules). Adler, Guarraci, and Tsofi do not teach the first portion being separate from a plurality of format-specific rules included in the format-specific rule set.
Oracle teaches the first portion being separate from a plurality of rules included in the rule set (pg. 78-79, describe the creation of a ruleset which has a header (first portion being separate from the rules) with a description followed by a list of rules included in the rule set. Pg. 84-85 similarly show the same process for creating a rule that has the rule and its description followed by rule itself and any tests if added). Since both Adler/Guarraci/Tsofi and Oracle teach the use of rulesets and rules it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the data structure of the rule sets of Adler and Guarraci with those of Oracle to obtain the predictable result of the first portion being separate from a plurality of format-specific rules included in the format-specific rule set (as all this does is shift the location of the information and does not change how it is used).
Regarding claim 3, Adler, Guarraci, Tsofi, and Oracle teach all the limitations of claim 1. Adler further teaches wherein: the digital asset is associated with a first application on a client device (Paragraph [0002], gives examples of what can constitute keychain items as being a collection of data meaning there has to be some application that they are used for. Paragraph [0042] gives a list of all possible devices that can be part of the domain that can use the keychain items), and resolving the conflict between the first modified version of the digital asset and the second modified version of the digital asset occurs on the client (Paragraph [0051], states that the keychain manager is the one that takes care of conflict resolution. Fig. 2 and Paragraphs [0131]-[0132] show that each device in the network can contain a keychain manager to manage the keychain located on the local device. If a delta manifest is received from a peer device the local device, whether it be the client device or a different one, will then execute a conflict resolution if a conflict is found). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Adler, Guarraci, Tsofi, and Oracle teach all the limitations of claim 1. Adler further teaches wherein: the digital asset is associated with a first application on a client device (Paragraph [0002] and [0042], as stated in the rejection to claim 3), and resolving the conflict between the first modified version of the digital asset and the second modified version of the digital asset occurs on a server device without use of the first application (Fig. 2 and Paragraph [0051] and [0131]-[0132], as stated in the rejection to claim 3). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Adler, Guarraci, Tsofi, and Oracle teach all the limitations of claim 1. Adler further teaches wherein the instructions cause the computer system to resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset based on  executing the one or more rules in the rule set by modifying content within the first composite part in accordance with the resolution action specified in the rule set to render the digital asset parsable by a digital asset application (Paragraph [0051], this would be obvious that the result would be a digital asset that is parsable by a digital asset application as the format of the asset has not changed). Guarraci further teaches format specific rulesets (Claim 1 and Col. 28, lines 22-27, as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Adler, Guarraci, Tsofi, and Oracle teach all the limitations of claim 1. Adler further teaches instructions that cause the computer system to a first rule set, and further comprising instructions that cause the computer system to update the first composite part based on the rule set (Paragraph [0151], as stated in the rejections to claim 1). Guarraci further teaches identify a first format-specific rule set and a second format-specific rule set that are compatible with the media type of the first composite part (Claim 1, as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Adler, Guarraci, Tsofi, and Oracle teach all the limitations of claim 1. Adler further teaches wherein the instructions cause the computer system to resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset based on executing the one or more rules in the rule set to generate the resolved version of the first composite part further by annotating the resolved version of the first composite part to indicate the conflict resolution to a user who next accesses the digital asset having the resolved version of the first composite part (Paragraph [0123], describes the conflict resolution metadata that are data fields of the keychain item that indicate the result of a conflict). Guarraci further teaches a format-specific rule-set (Claim 1 and Col. 28, lines 22-27, as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Adler, Guarraci, Tsofi, and Oracle teach all the limitations of claim 1. Adler further teaches wherein the digital asset further comprises a manifest indicating composite parts comprising properties and components of the digital asset, wherein the first composite part is a first component, and wherein the second composite part is a second component (Paragraph [0132], describes the manifest used by the keychains to keep track of the various keychain items as well as modifications that have been made). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Adler, Guarraci, Tsofi, and Oracle teach all the limitations of claim 1. Guarraci further teaches wherein the instructions cause the computer system to resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset by: determining that one or more format-specific rules, in an identified format-specific rule set that is compatible with the media format of the first composite part, does not resolve the conflict; and propagating the conflict to a parent rule, in the format-specific rule set, to resolve the conflict (Claim 1, states that if the initial rules does not resolve the conflict the conflict is then elevated and presented to the user to manually resolve the conflict (parent rule))
Regarding claim 19, claim 19 is the method claims associated with claim 1. Since Adler, Guarraci, Tsofi, and Oracle teach all the limitations of claim 1, they also teach all the limitations of claim 19; therefore the rejections to claim 19 also apply to claim 19.
Regarding claim 20, Adler, Guarraci, Tsofi, and Oracle teach all the limitations of claim 19. Adler further teaches wherein the first modified version of the first composite part and the second modified version of the first composite part share a same composite part identifier and a same composite part path with the first composite part (Paragraph [0120] states that a keychain item can have an item ID that is a unique identifier for identifying the keychain item. Paragraph [0132], states that when a delta manifest is received that includes a list of changes and identifies keychain items that have differences meaning they are identified using the same identifier and path). The combination of and reason for combining are the same as those given in claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Guarraci, Tsofi, and Oracle as applied to claim 1 above, and further in view of Standefer et al. (US PGPub 2018/0129715, hereafter referred to as Standefer).
 Regarding claim 2, Adler, Guarraci, Tsofi, and Oracle teach all the limitations of claim 1. Guarraci further teaches the media type designating the format-specific rule set to the one or more particular composite part media formats corresponding to the plurality of format-specific rules in the rule set (Claim 1 and Col. 28, lines 22-27, as stated in the rejection to claim 1). Oracle further teaches the use of (pg. 78-79, describe the creation of a ruleset which has a header with a description followed by a list of rules included in the rule set. Pg. 84-85 similarly show the same process for creating a rule that has the rule and its description followed by rule itself and any tests if added). Adler, Guarraci, Tsofi, and Oracle do not teach the header containing a version of the format-specific rule set.
Standefer teaches a version of the ruleset (Paragraph [0074] and [0096], show that versions of rulesets exist and version numbers related to specific versions also exist). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adler, Guarraci, Tsofi, and Oracle to include the version of the ruleset in the metadata stored in the header as taught in Standefer so as to handle multiple versions of rulesets such that queries received from different versions of APIs and applications are executed against data generated by the correct corresponding ruleset.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Guarraci, Tsofi, and Oracle as applied to claim 6 above, and further in view of Billa et al. (US PGPub 2014/0281809, hereafter referred to as Billa).
Regarding claim 7, Adler, Guarraci, Tsofi, and Oracle teach all the limitations of claim 6. Guarraci further teaches a ruleset having greater media type specificity than another and are each compatible with the media format of the first composite part (Claim 1 and Col. 28, lines 22-27, as stated in the rejection to claim 1, since the rules apply to the specific media type they would have to be compatible with it).  Adler, Guarraci, Tsofi, and Oracle do not teach identify overlapping rules between the first format-specific rule set and the second format-specific rule set, determine that a rule in the first format-specific rule set has a greater rule specificity than an overlapping rule in the second format-specific rule set, and update, based on the specificity determination, the first composite part based on the rule in the first format-specific rule set while bypassing the overlapping rule in the second format-specific rule set.
Billa teaches identify overlapping rules between the first rule set and the rule set, determine that a rule in the first rule set has a greater specificity than an overlapping rule in the second rule set, and update, based on the specificity determination, the first composite part based on the first rule set while bypassing the second rule set (Paragraph [0060], states rules may overlap and that rules can have priority as well, meaning one would take precedent over another). Since both Adler/Guarraci/Tsofi/Oracle and Billa teach the use of rules it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the format-specific rulesets of Adler, Guarraci, Tsofi, and Oracle to overlap and have priorities as taught in Billa to obtain the predictable result of identify an overlap between the first format-specific rule set and the second format-specific rule set that are each compatible with the media format of the first composite part, determine that the first format-specific rule set has a greater media type specificity than the second format-specific rule set, and .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Guarraci, Tsofi, and Oracle as applied to claim 1 above, and further in view of Talagala et al. (US PGPub 2015/0113326, hereafter referred to as Talagala).
Regarding claim 11, Adler, Guarraci, and Tsofi teach all the limitations of claim 1. Adler, Guarraci, Tsofi, and Oracle do not teach wherein the instructions cause the computer system to resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset by applying the parent rule and forking the first modified version of the digital asset and the second modified version of the digital asset into two separate composite parts within the digital asset.
Talagala teaches resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset by applying the parent rule and forking the first modified version of the digital asset and the second modified version of the digital asset into two separate composite parts (Paragraph [0196], states that in response to resolving a conflict the resolution can fork the file data into two different versions). Since both Adler/Guarraci/Tsofi/Oracle and Talagala teach the use of rules for resolving conflicts it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rule of Adler, .

Claim 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Guarraci in view of Theroux et al. (US PGPub 2012/0254113, hereafter referred to as Theroux) in view of Oracle.
Regarding claim 12, Adler teaches a system for providing performing composite conflict resolution within digital assets, the system comprising: one or more computer-readable memories comprising: a digital asset comprising a first composite part and a second composite part, wherein each composite part has a defined boundary within the digital asset that is modifiable without affecting other composite parts of the digital asset (Paragraph [0002] and Paragraph [0119], describes the keychains (digital assets) which are made of a collection of data called keychain items (composite parts)), and a computing device storing instructions thereon that, when executed by the computing device, cause the system to: identify a first modified version of the first composite part and a second modified version of the first composite part of the digital asset (Paragraphs [0005] and [0040], states that during synchronizations conflicts can exist where there are different versions (multiple modified versions) of keychain items exist. Paragraph [0123] indicates that these can be due to modifications made), detect a conflict between the first modified version of the first composite part and the second modified version of the first composite part of the digital asset (Paragraph [0005], [0040], and [0123], as stated previously. Paragraph [0132] and [0157] shows the use of manifests that are used to indicate changes that are made and identify differences that arise), access a plurality of rule sets, update the digital asset by resolving the conflict between the first modified version of the first composite part and the second modified version of the first composite part based on the rule set without modifying other composite parts of duplicating the digital asset; and provide, upon resolving the conflict, the updated digital asset to a client device (Paragraphs [0151]-[0158], describes the process of conflict resolution which involves identifying the conflict exists and then uses a ruleset to determine how to resolve the conflict. Specifically, Paragraph [0158] shows the resolution by using the item with the most recent timestamp. While the term ruleset is not explicitly used, the methods for resolving the conflict that are used are the rules that govern conflict resolution. Since they are used with the particular data it means that they are compatible with that media type). Adler does not teach the use of format-specific rulesets and the media type being listed apart from the plurality of format-specific rules within the format-specific rule set, and selecting the a first format-specific rule set over the second format-specific rule set based on the first format-specific rule set having greater specificity toward the media format of the first composite part than the second format-specific rule set.
plurality of format specific rules in the format-specific rule set corresponds, and determine a first format-specific rule set from the plurality of format-specific rule sets having a media type that matches the media format of the first composite part, determine a second format-specific rule set from the plurality of format-specific rule sets having a media type comprising a general media format that includes the media format of the first composite part and one or more additional media formats (Claim 1 and Col. 28, lines 22-27, state that there can be rules are for certain types of files (formats) and gives one as an example. This means that it is possible for more to be defined for the same format and for other formats. Since the rules are format specific, there has to be something (a portion with a media type element) indicating that the rule only applies to that particular format and when the rules need to be applied the format specific rule would be matched to that particular media type as it is a rule governing how to resolve conflicts involving that type of media, therefore a comparison and match would have to take place. Since the reference teaches the creation of rulesets as well as format specific rules one of ordinary skill in the art would recognize it would be possible to also create a ruleset that is specific to a particular format). Since both Adler and Guarraci teach conflict resolution it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ruleset of Adler for the media type being listed apart from the plurality of format-specific rules within the format-specific rule set and selecting the a first format-specific rule set over the second format-specific rule set based on the first format-specific rule set having greater specificity toward the media format of the first composite part than the second format-specific rule set.
Theroux teaches select the a first specific rule set over the second specific rule set based on the first specific rule set having greater specificity toward the format of the first composite part than the second specific rule set (Paragraph [0037], states that there can be rules specific to particular objects/domains as well as generic rules that apply to all objects. Paragraphs [0046]-[0047] describe the process of determining what rule to use. If a predefined rule exists (rule with greater specificity), then that rule is applied. If no predefined rule exists, options (less specific rules that can apply to any) are presented and chosen by a user to be used to resolve the conflict). It would the media type being listed apart from the plurality of format-specific rules within the format-specific rule set.
Oracle teaches description information of the ruleset being listed apart from the rules in the ruleset (pg. 78-79, describe the creation of a ruleset which has a header (first portion being separate from the rules) with a description followed by a list of rules included in the rule set. Pg. 84-85 similarly show the same process for creating a rule that has the rule and its description followed by rule itself and any tests if added). Since both Adler/Guarraci/Theroux and Oracle teach the use of rulesets and rules it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the data structure of the rule sets of Adler, Guarraci, and Theroux with those of Oracle to obtain the predictable result of the first portion being separate from a plurality of format-specific rules included in the format-specific rule set (as all this does is shift the location of the information and does not change how it is used).
Regarding claim 13, Adler, Guarraci, Theroux, and Oracle teach all the limitations of claim 12. Adler further teaches wherein the first modified version of the first composite part and the second modified version of the first composite (Paragraph [0120] states that a keychain item can have an item ID that is a unique identifier for identifying the keychain item. Paragraph [0132], states that when a delta manifest is received that includes a list of changes and identifies keychain items that have differences meaning they are identified using the same identifier and path). The combination of and reason for combining are the same as those given in claim 12.
Regarding claim 14, Adler, Guarraci, Theroux, and Oracle teach all the limitations of claim 12. Adler further teaches wherein the instructions cause the system to identify the first modified version of the first composite part and the second modified version of the first composite part of the digital asset by traversing a first manifest of a first version of the digital asset and a second manifest of a second version of the digital asset, and detect the conflict between the first modified version of the first composite part and the second modified version of the first composite part of the digital asset by comparing the first and second manifests node-by-node and composite part by composite part to identify that the first composite part in the first manifest differs from the first composite part in the second manifest (Fig. 12 and 13, show flowcharts of the process where a manifest of a peer device is checked against a manifest of a local device to see if there are any differences. Given the manifests are lists of the keychains and items on the devices, the process of identifying the differences would require traversing both manifests node by node to compare and identify any differences). The combination of and reason for combining are the same as those given in claim 12.
Regarding claim 17, Adler, Guarraci, Theroux, and Oracle teach all the limitations of claim 12. Adler further teaches wherein the instructions cause the system to update the digital asset by resolving the conflict between the first modified version of the first composite part and the second modified version of the first composite part based on the first format-specific rule set utilizing a software-agnostic process (Paragraph [0051], states that the keychain manager is the one that takes care of conflict resolution as opposed to the software/application that would utilize or modify the keychain items. Fig. 2 and Paragraphs [0131]-[0132] show that each device in the network can contain a keychain manager to manage the keychain located on the local device. If a delta manifest is received from a peer device the local device, whether it be the client device or a different one, will then execute a conflict resolution if a conflict is found), the software-agnostic process occurs at a server device during synchronization of the digital asset with the client device that provides the first modified version of the first composite part (Paragraph [0131]-[0132], as stated in the rejection to claim 17). The combination of and reason for combining are the same as those given in claim 12.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adler, Guarraci, Theroux, and Oracle as applied to claim 14 above, and further in view of Raman et al. (US PGPub 2019/0340166, hereafter referred to as Raman).
Regarding claim 15, Adler, Guarraci, Theroux, and Oracle teach all the limitations of claim 14. Adler, Guarraci, Theroux, and Oracle do not teach wherein the instructions cause the system to resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset based on the first format-specific rule set by: accessing a selector clause in the first format-specific rule set that indicates which portion of the manifest of the first asset the first format-specific rule set applies and determining that a trigger clause in the first format-specific rule set indicates that the first format-specific rule set should be applied.
Raman teaches wherein the instructions cause the system to resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset based on the first format-specific rule set by: accessing a selector clause in the first format-specific rule set that indicates which portion of the manifest of the first asset the first format-specific rule set applies, and determining that a trigger clause in the first format-specific rule set indicates that the first format-specific rule set should be applied (Abstract and Paragraph [0049], describe the process of identifying a conflict resolution technique to use based on data type. While there is no specific mention of particular clauses the steps used to identify what technique to use are equivalent to each clause mentioned). Since both Adler/Guarraci/Theroux/Oracle and Raman teach identifying conflict resolution techniques to resolve conflicts between different versions of data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the process 
Regarding claim 16, Adler, Guarraci, Theroux, and Raman teach all the limitations of claim 16. Adler further teaches wherein the instructions cause the system to resolve the conflict between the first modified version of the digital asset and the second modified version of the digital asset based on the rule set (Paragraphs [0151]-[0158], as stated in the rejection to claim 1). Guarraci further teaches format specific rulesets (Claim 1 and Col. 28, lines 22-27, as stated in the rejection to claim 1). Raman further teaches by accessing an action clause in the first rule set and merging the first modified version of the first composite part and the second modified version of the first composite part in accordance with the action clause (Abstract and Paragraph [0049], as stated in the rejection to claim 15). The combination of and reason for combining are the same as those given in claim 15.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Guarraci, Theroux, and Oracle as applied to claim 12 above, and further in view of Davis (US PGPub 2017/0322936).
Regarding claim 18, Adler, Guarraci, Theroux, and Oracle teach all the limitations of claim 1. Adler, Guarraci, Theroux, and Oracle do not teach wherein the digital asset comprises one or more composite parts having different media types.
Davis teaches wherein the digital asset comprises one or more composite parts having different media types (Paragraph [0043], states that a dataset (digital asset) can comprise several key value pairs where the values may be of different data types and formats). Since both Adler/Guarraci/Theroux/Oracle and Davis teach data assets comprised of multiple components it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the data assets of Davis for those of Adler, Guarraci, Theroux, and Oracle to obtain the predictable result of digital asset comprises one or more composite parts having different media types (as this only changes the data being utilized and does not affect the overall method of synchronization and conflict resolution).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Guarraci in view of Tsofi in view of Oracle in view of Faydi et al. (US PGPub 2016/0283049, hereafter referred to as Faydi).
Regarding claim  19, Adler teaches In a digital medium environment for performing digital asset management of composite files, a computer-implemented method for resolving composite-part conflicts within digital assets, the computer-implemented method comprising: maintaining a digital asset comprising a first composite part and a second composite part (Paragraph [0002] and Paragraph [0119], describes the keychains (digital assets) which are made of a collection of data called keychain items (composite parts)), identifying a first modified version of the first composite part modified by a first source; identifying a second modified version of the first composite part modified by a second source (Paragraphs [0005] and [0040], states that during synchronizations conflicts can exist where there are different versions (multiple modified versions) of keychain items exist. Paragraph [0123] indicates that these can be due to modifications made), determining a conflict between the first modified version of the first composite part and the second modified version of the first composite part (Paragraph [0005], [0040], and [0123], as stated previously. Paragraph [0132] and [0157] shows the use of manifests that are used to indicate changes that are made and identify differences that arise), accessing a plurality of rule sets, resolving the conflict between the first modified version of the digital asset and the second modified version of the digital asset based on executing one or more rules in the rule set on the conflicting versions of the first composite part to generate a resolved version of the first composite part while preserving other composite parts of the digital asset; and providing the resolved digital asset to the first source and the second source (Paragraphs [0151]-[0158], describes the process of conflict resolution which involves identifying the conflict exists and then uses a ruleset to determine how to resolve the conflict. Specifically, Paragraph [0158] shows the resolution by using the item with the most recent timestamp. While the term ruleset is not explicitly used, the methods for resolving the conflict that are used are the rules that govern conflict resolution. Since they are used with the particular data it means that they are compatible with that media type). Adler does not teach composite files having a digital composite technology (DCX) framework, the use of format-specific rulesets a plurality of format-specific rule sets, wherein one or more format-specific rule sets in the plurality of format-specific rule sets each comprises: a first portion comprising a media type designating the format-specific rule set to one or more particular composite part media formats, the first portion being separate from a plurality of format-specific rules included in the format-specific rule set; and a second portion comprising the plurality of format-specific rules that each addresses conflicts with composite parts having the media type of the format-specific rule set designated in the first portion, wherein each format-specific rule comprises a condition and a resolution action for a target component conflict, identifying, based on determining the conflict, a media format of the first DCX composite part; determining, based on analyzing the first portion of each format-specific rule set, a format-specific rule set from the plurality of format-specific rule sets having a media type that matches the media format of the first DCX composite part.
identifying, based on determining the conflict, a media format of the composite part; determining, based on analyzing the each format-specific rule set, a format-specific rule set from the plurality of format-specific rule sets having a media type that matches the media format of the composite part (Claim 1 and Col. 28, lines 22-27, state that there can be rules are for certain types of files (formats) and gives one as an example. This means that it is possible for more to be defined for the same format and for other formats. Since the rules are format specific, there has to be something (a portion with a media type element) indicating that the rule only applies to that particular format and when the rules need to be applied the format specific rule would be matched to that particular media type as it is a rule governing how to resolve conflicts involving that type of media, therefore a comparison and match would have to take place. Since the reference teaches the creation of rulesets as well as format specific rules one of ordinary skill in the art would recognize it would be possible to also create a ruleset that is specific to a particular format). Since both Adler and Guarraci teach conflict resolution it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ruleset of Adler for that of Guarraci to obtain the predictable result of access a plurality of format-specific rule sets, wherein each format-specific rule set in the plurality of format-identifying, based on determining the conflict, a media format of the first composite part; determining, based on analyzing the first portion of each format-specific rule set, a format-specific rule set from the plurality of format-specific rule sets having a media type that matches the media format of the first composite part. Adler and Guarraci do not teach composite files having a digital composite technology (DCX) framework, and rulesets with a first portion comprising a media type designating the format-specific rule set to one or more particular composite part media formats, the first portion being separate from a plurality of format-specific rules included in the format-specific rule set; and a second portion comprising a the plurality of format-specific rules that each addresses conflicts with composite parts having the media type of the format-specific rule set designated in the first portion, wherein each format-specific rule comprises a condition and a resolution action for a target component conflict.
Tsofi teaches a first portion comprising a type designating the format-specific rule to one or more particular specifying a composite part formats; and a second portion comprising a format-specific rules that each addresses conflicts with composite parts having the type of the format-specific rule designated in the first portion, wherein each format-specific rule comprises a condition and a resolution action for a target component conflict (Paragraph [0033], states that there are three items (portions) that make up a rule. Paragraph [0036] shows these rules can be formed into rule sets. Paragraphs [0034]-[0035] show that one of the items in a rule can indicate that the rule is for a specific field (composite part) of the data (designates a format type). The particular item that indicates what field the rule is for also can specify other conditions that determine when a rule is to be used. The following item then describes the resolution for the conflict the rule applies to), determine, based on analyzing the first portion of each format-specific rule set, a format-specific rule set from the plurality of format-specific rule sets having a media type that matches the media format of the first composite part (Paragraphs [0034]-[0035], as stated previously, by looking at the second item of the rule that concerns the conditions that are needed to use the rule the method will match a particular rule to the particular type of the part that is currently in conflict). Since both Alder/Guarraci and Tsofi teach conflict resolution and rules for specific types it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Adler and Guarraci to have the rule sets have different portions as taught in Tsofi to obtain the predictable result of wherein one or more format-specific rule sets in the plurality of format-specific rule sets each comprises: a first portion comprising a media type designating the format-specific rule set to one or more particular composite part media formats, the first portion being separate from a plurality of format-specific rules included in the format-specific rule set; and a second portion comprising the plurality of format-specific rules that each addresses conflicts with composite parts having the media type of the format-specific rule set designated in the first portion, wherein having a digital composite technology (DCX) framework and the first portion being separate from a plurality of format-specific rules included in the format-specific rule set.
Oracle teaches description information of the ruleset being listed apart from the rules in the ruleset (pg. 78-79, describe the creation of a ruleset which has a header (first portion being separate from the rules) with a description followed by a list of rules included in the rule set. Pg. 84-85 similarly show the same process for creating a rule that has the rule and its description followed by rule itself and any tests if added). Since both Adler/Guarraci/ Tsofi and Oracle teach the use of rulesets and rules it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the data structure of the rule sets of Adler, Guarraci, and Tsofi with those of Oracle to obtain the predictable result of the first portion being separate from a plurality of format-specific rules included in the format-specific rule set (as all this does is shift the location of the information and does not change how it is used). Adler, Guarraci, Tsofi, and Oracle do not teach composite files having a digital composite technology (DCX) framework.
having a digital composite technology (DCX) framework (Paragraph [0050]-[0053], describes the digital composite technology framework which has aggregates components of well-known media types). Since both Adler/Guarraci/Tsofi/Oracle and Faydi teach the use of composite files it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the framework and files of Adler, Guarraci, Tsofi, and Oracle with that of Faydi to obtain the predictable result of composite files having a digital composite technology (DCX) framework.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Guarraci, Tsofi, Oracle, and Faydi as applied to claim 1 above, and further in view of Standefer.
 Regarding claim 2, Adler, Guarraci, Tsofi, Oracle, and Faydi teach all the limitations of claim 1. Guarraci further teaches the media type designating the format-specific rule set to the composite part media format (Claim 1 and Col. 28, lines 22-27, as stated in the rejection to claim 19). Oracle further teaches the use of header for a ruleset and rules, that includes a name of the rule set (pg. 78-79, describe the creation of a ruleset which has a header with a description followed by a list of rules included in the rule set. Pg. 84-85 similarly show the same process for creating a rule that has the rule and its description followed by rule itself and any tests if added). Faydi further teaches DCX composite parts (Paragraph [0050]-[0053], as stated in the rejection to claim 19). Adler, Guarraci, Tsofi, Oracle, and Faydi do not teach the header containing a version of the format-specific rule set.
Standefer teaches a version of the ruleset (Paragraph [0074] and [0096], show that versions of rulesets exist and version numbers related to specific versions also exist). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adler, Guarraci, Tsofi, Oracle, and Faydi to include the version of the ruleset in the metadata stored in the header as taught in Standefer so as to handle multiple versions of rulesets such that queries received from different versions of APIs and applications are executed against data generated by the correct corresponding ruleset.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the independent to overcome the prior rejections set forth in the Non-Final Rejection mailed 8/4/2021. To address this Oracle has been incorporated into the rejections of the independent claims to teach the amended limitations and Faydi was incorporated into the rejection to claim 19 to teach the limitations regarding the DCX files.
Regarding applicant’s argument that Tsofi does not teach a rule set and therefore does not apply, the examiner respectfully disagrees. Tsofi is relied upon to teach having a rule set up with 
Regarding applicant’s argument that Guarraci does not teach a rule set comprising a general media format, the examiner respectfully disagrees. Guarraci can have rules that are general (apply to all formats) and those that can apply to specific formats (Claim1 and Col. 28, lines 22-27) and therefore demonstrates a rule set that can apply to a media type and another media type. It should also be noted there is no definition or example of what a general media format is in the specification and when used as a term in the art merely refers to any media format.
Regarding applicant’s argument against Theroux, the examiner respectfully disagrees. Theroux clearly demonstrates rulesets that have a greater specificity and using those rulesets if present (Paragraphs [0046]-[0047]). If no specific rules for an object exist then the global ones are applied. Therefore Theroux does teach the specified limitations.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Goldman, Oliver, et al. "Digital composites: Technology for creativity in a cloud-connected world." 2015 Internet Technologies and Applications (ITA). IEEE, 2015. – discusses DCX framework and mentions conflict resolution

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132